Summing up the evidence in In re Miller's Estate, 87 Wash. 64,151 P. 105, Judge Ellis said: "It is barely sufficient to raise a conjecture that possibly the claimant might be a relative of the decedent." To my mind, the statement might well be made of the evidence in this case. *Page 139 
As I read it, the testimony of claimants amounts to nothing more than reiteration of facts gleaned from decedent's declaration of intention to become a citizen of the United States. True, claimants established the fact that they had a brother by the name of Michael Maher. But he was born March 29, 1865, while decedent, at least twice, averred under oath that he was born January 8, 1864. The fact that decedent and claimants' brother were both named Michael Maher is not at all persuasive of their identity, for it appears from the record that there was another child of that name born in the county at about the same time as claimants' brother. That Maher was a common family name in King's county is attested by the fact that the maiden name
of claimants' mother was Mary Maher.
The attempt of claimants to identify decedent as their brother is, to say the least, naive. Typical of the testimony is the following statement of Mary [Maher] Hessian:
"I believe my brother Michael to be identical with Michael C. Maher who died at Seattle on 20th April, 1934, for the following reasons, namely, that he was born in Clashagad, King's County, Ireland, in or about the year 1864; that he immigrated to the United States of America from Ireland in or about the year 1886; that he was last heard of in America."
The claimants all admit that their brother Michael was never heard of, or from, for more than forty-eight years.
Believing that the evidence does not raise a well grounded suspicion that claimants are the heirs of decedent, I dissent. *Page 140